El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Este es un recurso de apelación interpuesto contra una sentencia que condenó al apelante a pagar una multa de cin-cuenta dólares o en su defecto un día de cárcel por cada dó-*929lar que dejare de satisfacer, como autor de un delito de aco-metimiento y agresión consistente en haber, en Ponce, el doce de julio de 1937, a las siete y media de la tarde, acometido y agredido con la mano a Aida Mercedes Suárez.
La primer testigo que se llamó a declarar fué la agre-dida. .Dijo:
“Que nosotros íbamos. . . en espera de una hermana que venía de San Juan. El automóvil iba muy despacio y yo iba a la orilla de la puerta en dirección a mi hermano, que iba guiando. Y este hombre venía con dos muchachas más, y me dió una bofetada en la cara. Entonces mi hermano paró y le preguntó a él que qué motivo tenía para haber hecho eso, y dijo que a cuenta de sus pantalones, y se tiró a darle y nosotros gritamos e hicimos que siguiera el carro.”
Agregó que el acusado no estaba borracho y que lo vió por vez primera cuando la agredió; que el auto caminaba despacio “porque íbamos fijándonos en qué carro (¿,del fe-rrocarril?) venía mi hermana de San Juan.”
Su declaración fué corroborada por Julio Suárez, su her-mano que guiaba el automóvil, y por Irma Suárez, su her-mana, que la acompañaba.
La defensa presentó varios testigos. Hortensia Correa, hermana del acusado, declaró:
“Pues que cuando yo venía por el Colmado Artigas, pasando, vi-mos que el carro de la familia Suárez se paró al lado de nosotros. Julio Suárez le dijo a mi hermano que si él había sido el abusador que le había dado una bofetada a su hermana. Entonces, como mi hermano no había sido, le dijo, ‘No, yo no soy un chillo.’ Entonces Julio Suárez hizo ademán ele sacar algo del carro y nosotros empe-zamos a gritar, y entonces, como mi hermano me vió muy nerviosa a mí, le dijo que se fuera.”
Su declaración fué corroborada por las de Bernardina Montes, Marcelina Correa y la del propio acusado.
Además introdujo la defensa los testimonios de Oscar Correa, policía, que manifestó que conocía al acusado y nunca lo' había visto borracho y de Rafael Y. Pérez Marchand co-nocedor de principios generales de física y del manejo de *930automóviles quien después de expresar que “cualquier golpe que demos con un cuerpo que'Va a velocidad duplica la ve-locidad del cuerpo que pega” y de referirse a su experiencia con una mariposa que volando chocó con su frente mientras manejaba un automóvil, haciéndole sufrir una lesión que tuvo que atender por la intensidad del choque, concluyó que:
“En el caso de un automóvil que viniese por la carretera y en sentido contrario le diese una bofetada un hombre a otra persona que va en aquel automóvil, yo no digo que no sea posible, pero lo más probable sería que el hombre que da la bofetada se rompa el brazo. ’ ’
En su alegato el apelante sostiene que “hay un conflicto de evidencia, pero la ciencia, o sea la física, le da la razón al acusado.”
No estamos conformes. La realidad debe prevalecer como prevaleció en la conciencia del juzgador sobre la teoría. No se trata de una operación matemática, si que de una conchu sión que puede admitirse que es razonable pero que se aplica a un hecho desconocido por el que la sienta.
De acuerdo con la prueba, no existe la imposibilidad física de que el hecho imputado pudiera ocurrir. Lo que lo hace raro es que generalmente, aunque ello no es necesario para condenar, en casos de esta naturaleza surge de la evidencia por completo o por lo menos se insinúa el móvil del delito y aquí la conducta del acusado no tiene explicación. Sin embargo, como bien dijo el juzgador al pronunciar su sentencia después de expresar que le había merecido crédito la prueba del Pueblo, “no ve la corte cómo estas muchachas vayan a inventarse caprichosamente el que este acusado le diera a una de ellas en las circunstancias que se han explicado.” El móvil permaneció oculto, pero el acto quedó en pie, y como es constitutivo del delito previsto y castigado por ley por el cual se le denunció y juzgó, debe confirmarse la sentencia condenatoria que contra él se dictara declarándose el recurso sim lugar.
El Juez Asociado Sr. Todd, Jr., no intervino.